Citation Nr: 0916974	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  04-29 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1989 
to December 1996 and from December 1998 to November 2001.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran is unemployable due solely to his service-
connected disabilities.


CONCLUSION OF LAW

Criteria for a TDIU are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for TDIU

The Veteran asserts that he is unemployable as a result of 
his service connected disabilities.  

A TDIU may be assigned where the schedular rating is less 
than total when the disabled Veteran is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for a dysthymic 
disorder (rated at 50 percent), for degenerative disc disease 
in the lumbar spine (rated at 20 percent), for retropatellar 
pain syndrome in the right knee (rated at 10 percent), for 
tinnitus (rated at 10 percent), for temporomandibular joint 
syndrome (TMJ) (rated at 10 percent), and for several 
noncompensable disabilities including residuals of a 
fractured right thumb, headaches, hemorrhoids, and residuals 
of a fractured 5th rib.  His combined disability rating is 70 
percent.  As such, the Veteran's disabilities satisfy the 
schedular criteria set forth in 38 C.F.R. § 4.16(a). 

The Veteran has a 12th grade education, and served in the 
military for over 13 years, being discharged from service in 
2001.   He served in the military police and as an instructor 
in the Mechanic and Air Assault School.  Since service, the 
Veteran has worked as a truck driver and as a farmer.  He has 
also attended technical school for small engine repair; and 
subsequently worked as a maintenance technician.

While the Veteran asserts that he is unemployable on account 
of his service-connected disabilities, the medical evidence 
of record fails to support his assertions, as it shows that 
the Veteran's service-connected disabilities do not preclude 
employment, and also that the Veteran is working at least as 
a farmer at present.

In February 2002, a vocational evaluation was conducted and 
testing suggested that the Veteran could be successful in 
either a college degree study program or a vocational school 
program.  It was recommended that the Veteran enroll in 
vocational training.  In April 2002, a vocational 
rehabilitation counselor at VA reported that the Veteran had 
an employment handicap, but found that it was not a serious 
employment handicap, and a plan was developed for the Veteran 
to enroll in training with the goal of employment as a small 
engine mechanic.

VA treatment records such as in February 2003 demonstrate 
that the Veteran participated in small engine repair courses.  
At a VA examination in July 2003, it was noted that the 
Veteran had been and continued going to school full-time.  In 
his substantive appeal dated in June 2004, the Veteran 
reported that he had quit school because he could not take 
it, and no employer would hire him once they found out he was 
service-connected for multiple disabilities.  However, in a 
September 2004 memo, the VA vocational rehabilitation 
counselor found that the Veteran had been rehabilitated, as 
he had completed his training program in April 2003 after 
using approximately 15 months of Chapter 31 entitlement.  The 
Veteran declined to enter employment services, however, 
instead enrolling in heavy equipment mechanics courses 
despite the fact that it was inconsistent with his service-
connected back disability.  Moreover, at the time of the 
memo, it was noted that the Veteran was working for Teen 
Challenge International as a maintenance technician.  
Finally, despite the Veteran's allegations of not being hired 
because of his service-connected disabilities, he has not 
presented any evidence to support this contention.

In August 2004, it was noted that the Veteran was falling 
behind on his house and tractor payments.  By August 2005, 
however, the Veteran had caught up on his payments; stil 
worked at Teen Challenge, including working 80 hours to buy a 
van from it; and still did farm work and auto maintencance.

The evidence also shows that the Veteran has been farming a 
large tract of land throughout the course of his appeal.  For 
example, it was noted in a September 2002 VA treatment record 
that the Veteran farmed on the side.  In February 2003, it 
was noted that the Veteran lived on a farm, and used his time 
in a tractor to get away.  In May 2003 it was noted that the 
Veteran continued to farm 30 acres, and he stated that the 
crops were looking good.  In July 2003, the Veteran reported 
that heavy rains had ruined his cantaloupe crop.  Finally, in 
an August 2005 treatment record, it was noted that the 
Veteran continued to do farm work and automobile maintenance.  
Even at a VA examination in August 2008, it was noted that 
the Veteran continued to work on his farm.

Nevertheless, because the schedular criteria for a TDIU are 
met and it was unclear the extent to which the Veteran's 
farming constituted gainful employment, the Veteran's claim 
was remanded by the Board in September 2007 for a 
determination of whether the Veteran's service-connected 
disabilities rendered him unemployable.

In July 2008, the Veteran underwent a VA psychiatric 
examination.  The examiner diagnosed the Veteran with a 
bipolar disorder, and stated that testing suggested that the 
Veteran had accurately reported his symptoms.  The Veteran 
reported that he had not worked (as a truck driver) in a 
year, and stated that his back and knees were preventing his 
employment as he was constantly going to doctors for 
injections.  The examiner reviewed the Veteran's claims file 
and examined the Veteran, but found that the Veteran was not 
unemployable as a result of his service-connected mental 
health disability, as the Veteran appeared to be employable 
in a low-stress environment.

In August 2008, the Veteran underwent a VA examination for 
his joints.  The examiner found that the Veteran remained 
active on his farm tending to his goats and dogs, and did not 
present with any disability that would preclude him from a 
sedentary or light-medium duty job.  The Veteran also 
underwent a VA audiometric examination.  The examiner found 
that the Veteran's tinnitus did not render him unemployable. 

As such, the medical evidence of record fails to show that 
the Veteran is unemployable as a result of his service-
connected disabilities.  Furthermore, even after he asserted 
that he was completely unemployable, the Veteran was working 
at Teen Challenge as a maintenance technician and continued 
to do farm work.  Therefore, the criteria for a TDIU have not 
been met, and the Veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in August 2003, which informed the Veteran of all the 
elements required by Pelegrini II as stated above.  The 
Veteran was also informed how effective dates and disability 
ratings were calculated in an October 2007 letter.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA treatment records have been obtained, as have vocational 
rehabilitation records.  The Veteran was also provided with 
several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the Veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.







ORDER

A TDIU is denied.


____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


